United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1109
                                  ___________

Donald Kakaygeesick,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
Ken Salazar, Secretary, United        *
States Department of Interior;        * [UNPUBLISHED]
George Skibine, Secretary of the      *
Bureau of Indian Affairs,             *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: August 5, 2010
                               Filed: August 12, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Donald Kakaygeesick appeals the district court’s1 adverse grant of summary
judgment in his action under the Administrative Procedures Act (APA). Having
carefully reviewed the record, we conclude that the November 2007 order of the
Interior Board of Indian Appeals (IBIA) concluding that Kakaygeesick failed to

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
exercise due diligence in pursuing a land claim, was not arbitrary, capricious, an abuse
of discretion, or otherwise inconsistent with the law. See South Dakota v. U.S. Dept.
of Interior, 487 F.3d 548, 551 (8th Cir. 2007) (appellate standard of review and
applicable legal standard under APA). Accordingly, the judgment of the district court
is affirmed. See 8th Cir. R. 47B.2
                        ______________________________




      2
       A July 2005 order from an administrative law judge (ALJ) “Determining Heirs
and Decree of Distribution” is not properly before us because Kakaygeesick failed to
appeal it to the IBIA. See 5 U.S.C. § 704 (judicial review of final agency action); 43
C.F.R. § 4.314(a) (no decision of ALJ will be considered final so as to constitute
agency action subject to judicial review under § 704 unless it is has made effective by
appeal to and decision by IBIA); Darby v. Cisneros, 509 U.S. 137, 153-54 (1993)
(discussing prerequisite to judicial review under APA).



                                          -2-